DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
IDS filed 06/11/2018 Cite No. 18, US 6070476 to Furusato et al. appears to be incorrect & duplicate Patentee of Cite No. 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the slide trays" in L18.  There is insufficient antecedent basis for this limitation in the claim.  If the limitation is referring to “a plurality of slide trays” in L6, the limitation should recite the plurality of slide trays.
Claim 1 recites the limitation "the sliding tray" in L20.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the slide tray" in L4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the slide tray" in L2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 11, 15 & 19 are not clear with respect to what applicant is claiming.  The claims do not clearly set forth the metes and bounds of the patent protection desired.  The claimed “new reagent rack” (claim 10), “plurality of samples” (claim 11), “cleaning fluid” (claim 15), “bulk regent container” (claim 15), “locator engaging element” (claim 19) & “plurality of brackets” (claim 19) are unclear because these limitations are not positive elements of the claims.  
Regarding claims 10-16, it is unclear what structure the controller is controlling for: “the controller is programmed to remove and replace the reagent rack with a new reagent rack without interrupting operations of the robotic arm during a process run in which the robotic arm is in use”?  How does the apparatus remove and replace the reagent rack with a new reagent rack?  What structural element is connected to the controller for performing the removing and replacing step?  Similarly, what is connected to the controller to scan, determine a reaction to be performed, and determine a required reagent?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6-9 & 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseung et al. (US 5439649) in view of Coello et al. (US 6358473).
Regarding claim 1, Tseung et al. teach an apparatus comprising: 
a controller (150); 
a robotic arm (30); 
a dispensing mechanism (90), mounted on the robotic arm, configured to dispense fluids (see Fig. 3 & C7/L37-60+); 
a plurality of individual tray receiving ports (i.e., above heating block 200) disposed under the robotic arm (see Figs. 1, 2, 10 & 11 for example); 
a plurality of slide trays (190), each of the plurality of slide trays comprises a sliding mechanism (see e.g., lips formed on both ends of the removable slide trays 190 in Fig. 1) such that said respective single slide tray is fitted to slide into a respective individual tray receiving port of the plurality of individual tray receiving ports, wherein each slide tray comprises a plurality of slide receiving sections (i.e., “multiple slides, each generally having a tissue sample at some location on its upper surface, are placed horizontally in a tray that is inserted into the apparatus at a fixed location, usually at a location having registration pins that fit into registration holes in the tray (or similar registration means) so that the individual microscope slides are always located in the same relative positions on the frame of the apparatus.” C5/L14-22 & “The tray also fits precisely into other elements at the appropriate location on base plate 22.” C12/L40-41); 
a plurality of slides (130), a single slide of the plurality of slides placed on each slide receiving section of the plurality of slide receiving sections of each slide tray (see Fig. 8A for example); 
a plurality of covers, each cover mounted on a slide of the plurality of slides, wherein each cover comprises a cavity on a side facing the corresponding slide thereby forming a reaction chamber between each slide and its corresponding cover (see C1/L33-45); and 
a rack receiving zone comprising a reagent rack (e.g., a zone comprising a reagent rack 120) which includes a plurality of reagent containers (110, see Fig. 1 & C7/L61-67), 
wherein the controller comprises non-transient memory including a program to control the dispensing mechanism of the robotic arm to dispense fluid onto a slide of one of the slide trays independently of dispensing fluid onto another slide of a different one of the slide trays (see C14/L45-54+ & Claim 4 for example), 
wherein the sliding mechanism is rails that extend along a lateral side of the plurality of slide trays (see Fig. 1), and 
wherein each of the plurality of individual tray receiving ports are housing the respective single slide tray of the plurality of slide trays (see Fig. 1).  
Regarding claim 1, although Tseung et al. teach the sliding mechanism is rails that extend along a lateral side of the plurality of slide trays (see Fig. 1), the reference does not explicitly teach the sliding mechanism is rails that extend along a longitudinal side of the plurality of slide trays.

There is no significant difference between a rail on a longitudinal side and a lateral side.  Rails on a microscope slide are well known in the art at the time the invention was made (as evidenced by Coello et al. see Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tseung et al. to have rails that extend along a longitudinal side of the plurality of slide trays, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In addition, the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
Regarding claims 4, 10-16, 19, the claims merely state the programmed functionality of the controller without positively claiming each process steps of the program and how the claimed structural elements are "connected" with the program to properly perform the claimed functions (i.e., “controlled by [...]”, “programmed to [...]”, “determine [...]”, “operates independently [...]”, etc.).  For this reasons, the claims are treated as process/intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.

Regarding claims 6-9 & 11-18, modified Tseung et al. teach the apparatus:
6.	wherein each of the tray receiving ports comprises a plurality of blocks (202) corresponding to the plurality of slide receiving sections in the respective slide trays, wherein the plurality of blocks support the plurality of the slides (C12/L49-58 & Fig. 9); 
7.	wherein when the respective slide trays are received in the respective tray receiving ports, the plurality of blocks support the plurality of the slides and the respective slide trays are not in direct contact with the plurality of slides (C12/L49-58);
8.	further comprising: a plurality of wicking posts (202) respectively provided for the plurality of the blocks, wherein the plurality of wicking posts further supports the plurality of the slides (see Figs. 9 & 11 for example);
9.	wherein a block, from among the plurality of the blocks, comprises an upper surface inclined towards a wicking post, from among the plurality of the wicking posts, provided for the block, wherein the upper surface is inclined with respect to a horizontal of the slide tray (see Fig. 9B for example);
11.	wherein the dispensing mechanism comprises a fluid conduit (i.e., pipet tip 90) which dispenses fluids, wherein a plurality of samples for undergoing reactions are respectively placed on the plurality of slides, and in response to at least one of the tray receiving ports receiving the respective slide trays, the controller is programmed to scan the plurality of slides to determine a reaction to be performed at each individual slide (C16/L38-51);
12.	wherein based on the determined reaction, the controller is programmed to perform a dispensing operation by determining a reagent required to perform the 
13.	wherein in response to determining that at least one of the plurality of reagent containers includes the determined reagent, the controller is programmed to continue the dispensing operation by controlling the robotic arm (i) to move the dispensing mechanism to the at least one reagent container to withdraw the determined reagent from the at least one reagent container into the fluid conduit, (ii) to move the dispensing mechanism to the slide, and (iii) to dispense the withdrawn reagent from the fluid conduit into the reaction chamber (C5/L49-C6/L5; C9/L58-C10/L30+);
14.	wherein the controller is programmed to repeat the dispensing operation for each individual slide on the respective slide trays to process the slides as a batch (C5/L49-C6/L5; C9/L58-C10/L30+);
15.	further comprising: a washing station comprising: a receptacle for receiving the fluid conduit, wherein the controller is programmed to pump cleaning fluid from a bulk reagent container into the receptacle to clean the fluid conduit between performances of the dispensing operation for each individual slide (C6/L6-19). 
16.	further comprising: a bulk reagent container section (e.g., a section of the reagent rack 120); and a plurality of bulk reagent containers (110) stored in the bulk reagent container section (see Fig. 1 for example);
17.	wherein the plurality of slide trays are fitted to slide into the respective individual tray receiving ports via the respective rails, wherein the rails are on 
18.	wherein the rails of each of the plurality of slide trays are positioned below the plurality of slide receiving sections and are on both sides of the plurality of slide trays (see Fig. 2 for example).  

Claims 2-5 & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseung et al. (US 5439649) in view of Coello et al. (US 6358473), and further in view of Loeffler et al. (US 2004/0086428).
Regarding claims 2-5 & 19, Tseung et al. teach wherein each of the slide trays comprises a pair of ramps (196) including slots (see Fig. 8).  However, Tseung et al. do not explicitly teach wherein the cover comprises an arm portion which slides the cover along the top of the slide thereby changing a size of the reaction chamber in response to the sliding of the arm portion; the cover comprises wings which engage the pair of ramps in the slots in response to sliding of the arm portion; further comprising: an actuator configured to move the arm portion to slide the cover over the slide; further comprising: a clamp which secures the cover to the slide during processing of a sample on the slide; further comprising: a locator arm which moves the corresponding cover relative to the respective slide from among the slides via a locator engaging element.

Loeffler et al. teach an apparatus comprising: 
a controller (e.g., computer, ¶ 0055); 
a robotic arm (e.g., actuator 53, 55, ¶ 0055); 
a dispensing mechanism (e.g., pump, ¶ 0021; see also e.g., flexible tubing, valves 65, 67, 69, side port 39, fluid injectors 25b, 25c ¶ 0056-0059+), mounted on the robotic arm, configured to dispense fluids (see Figs. 10-13 & ¶ 0059);
a tray receiving port (e.g., area of the track 51), disposed under the robotic arm (see Fig. 11);
a plurality of slide trays (e.g., slide nest base 11), a single slide tray of the plurality of slide trays placed in a tray receiving port of the tray receiving port (see Fig. 11), wherein each slide tray comprises a plurality of slide receiving sections (see the track 51 comprises a plurality of slide receiving sections as shown in Fig. 11);
a plurality of slides (9), a single slide of the plurality of slides placed on the plurality of slide receiving sections of the plurality of slide receiving sections of the slide tray (see Fig. 11);
a plurality of covers (e.g., plastic cover 1, gasket 3, hinged cover 17), each cover mounted on a slide of the plurality of the slides (see Figs. 1, 2, 11), wherein each cover comprises a cavity on a side facing the corresponding slide thereby forming a reaction chamber between each slide and the corresponding cover (see Fig. 1 showing the gasket 3 forming a cavity); and
a rack receiving zone comprising a reagent rack which includes a plurality of reagent containers (see e.g., bottles 61, 63 placed on the instrument 43 shown in Fig. 11 & ¶ 0056-0060);
wherein the controller comprises non-transient memory including a program to control the dispensing mechanism of the robotic arm to dispense fluid onto a slide of one of the slide trays (see ¶ 0055 teaching the actuators 53 & 55 operated under computer control; it is noted that a computer inherently teaches at least a memory programmed to function); and
a plurality of blocks (e.g., heater plate 7) corresponding to the respective slide trays (11), wherein the plurality of blocks support the plurality of the slides (see Fig. 1);
further comprising: a plurality of wicking posts (e.g., fluid injectors 25a-25c) respectively provided for the plurality of the blocks (¶ 0056+), wherein the plurality of wicking posts further supports the plurality of the slides (see the fluid injectors forming a seal with the fluid ports 19, 21, thereby supporting the top of the base 11, Fig. 19 & ¶ 0053);
wherein the cover (1, 17) comprises an arm portion (see e.g., hinged portion 17 in Fig. 1 & ¶ 0045, 0049); 
wherein the each of the slide trays (11) comprises a pair of ramps including slots (see e.g., a pair of hinge structures projecting upward engaging the clamp 17), and the cover comprises wings (see e.g., wing like structures of 17, see e.g., Figs. 1-4);
further comprising: an actuator (e.g., hinged cover ¶ 0045; see also latch 15) capable of moving the arm portion to slide the cover over the slide (see Figs. 1-4);
further comprising: a clamp (e.g., latch 15) which secures the cover to the slide during processing of a sample on the slide (¶ 0045+); 
wherein the dispensing mechanism comprises a fluid conduit (e.g., flexible tubing, ¶ 0056-0059+); 
further comprising: a washing station comprising: a receptacle for receiving the fluid conduit (¶ 0021+); 
further comprising: a bulk reagent container section; and a plurality of bulk reagent containers stored in the bulk reagent container section (e.g., reagent injection station, ¶ 0022+); and
further comprising: a locator arm (e.g., hinge of the cover 17) which moves the corresponding cover relative to the respective slide from among the slides via a locator engaging element (i.e., hinge pin). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tseung et al. with an arm portion, wings, actuator & a clamp, as taught by Loeffler et al. to secure the slide (Loeffler et al. ¶ 0058).  In addition, it would have been obvious to incorporate a controller to minimize user input.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest wherein, in a fully inserted position of the respective single slide tray into the slide receiving port, the slide tray is not in contact with the .

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
Regarding the IDS filed 06/11/2018 Cite No. 18, US 6070476 to Furusato et al. appears to be incorrect & duplicate Patentee of Cite No. 17.
In response to the Applicant’s argument to the 112 rejections, the rejections have been revised as set forth above.  Regarding the antecedent basis rejections, each claimed elements should recite verbatim.  In addition, it would appear the applicant is using various terms, such as slide trays, sliding tray, slide tray. 
In response to the Applicant’s argument to claim 1 “the rails are provided along a longitudinal side of the sliding tray [...]”, Examiner agrees that although Tseung et al. teach the sliding mechanism is rails that extend along a lateral side of the plurality of slide trays (see Fig. 1), the reference does not explicitly teach the sliding mechanism is rails that extend along a longitudinal side of the plurality of slide trays.
Coello et al. teach a microscope slide stainer comprising a rack including a pair of rails extending along a lateral side of the rack, see Abstract & Fig. 1.
There is no significant difference between a rail on a longitudinal side and a lateral side.  Rails on a microscope slide are well known in the art at the time the invention was made (as evidenced by Coello et al. see Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tseung et Id. at ___, 82 USPQ2d at 1396.  
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798